DISMISS; Opinion issued February 20, 2013




                                         S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-01388-CV

                    ISABELLE AGUILAR, Appellant
                               V.
     STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-12486

                               MEMORANDUM OPINION
                Before Chief Justice Wright, and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       By postcard dated October 11, 2012 we notified appellant the $175 filing fee was due.

We cautioned appellant that failure to pay the filing fee within ten days would result in the

dismissal of this appeal. Also by postcard dated October 11, 2012, we notified appellant she had

not filed a docketing statement. We directed appellant to file a docketing statement within ten

days. We cautioned appellant that failure to do so might result in the dismissal of this appeal.

To date, appellant has not paid the filing fee, filed a docketing statement, or otherwise

corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




121388F.P05




                                              2
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

ISABELLE AGUILAR, Appellant                       On Appeal from the 191st Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-01388-CV        V.                      Trial Court Cause No. 11-12486.
                                                  Opinion delivered by Chief Justice Wright.
STATE FARM MUTUAL AUTOMOBILE                      Justices Lang-Miers and Lewis participating.
INSURANCE COMPANY, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

    It is ORDERED that appellee STATE FARM MUTUAL AUTOMOBILE INSURANCE
COMPANY recover its costs of this appeal from appellant ISABELLE AGUILAR.


Judgment entered February 20, 2013.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                              3